Thomas A. Thompson, #6-2640
MacPherson & Thompson, LLC
P.O. Box 999

616 W, Buffalo

Rawlins, WY 82301

(307) 324-27 13-phone

(307) 324-7348-fax

Attomey for Defendants

Albany County Sheriff's Department,
Aaron Gallegos and Christian Handley,
in their official capacities

tihompson: mingattomeys.net

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

EMILY QUALLEN,

Plaintiff,
Vv. Civil Action No. 20-CV-21-J
ALBANY COUNTY SHERIFF’S
DEPARTMENT, AARON GALLEGOS,
CHRISTIAN HANDLEY,
AND DOES 1-20,

Nemes” ee Some! Nnmee! Sme Neng” Sue” Se Nine

Defendants.

 

DEFENDANTS? FED R. CIV. P. RULE 12(b)(6)
MOTION TO DISMISS

 

 

COME NOW, Defendants, Albany County Sheriff's Department, Aaron Gallegos in his
offical capacity and Christian Handley in his official capacity, in the above entitled matter, by and
through their attorney, Thomas A. Thompson, of MacPherson & Thompson, LLC, and hereby file
their Fed. R. Civ. P, Rule 12(b)(6) Motion to Dismiss. Defendants have concurrently filed herewith,

their Memorandum In Support of Motion to Dismiss.
WHEREFORE, Defendants Albany County Sheriff's Department, Aaron Gallegos in his
official capacity and Christian Handley in his official capacity, respectfully request that this Court
grant Defendant’s Motion to Dismiss and for such other and further relief as the Court deems proper
under the circumstances.

DATED this 4" day of March, 2020.

omas A. Thompso
Thomas A. Thompson, #6-2640
MacPherson & Thompson, LLC
P.O. Box 999/616 West Buffalo

Rawlins, WY 82301
(307) 324-2713/(307) 324-7348 - fax

CERTIFICATE OF SERVICE

 

This is to certify that on the 4" day of March, 2020, I electronically transmitted the foregoing
document to the Clerk of the Court of the U.S. District Court, District of Wyoming, using the
CM/ECF system for filing. Based on the records currently on file the Clerk of Court will transmit
a Notice of Electronic Filing to all register counsel of record including the following:

Scott A. Homar

scott@kukerlaw.com

Travis W. Koch
travis@kukerlaw.com

Overstreet, Homar & Kuker

508 East Eighteenth Street
Cheyenne, WY 82001
Attorneys for Plaintiff
{s/Thomas A. Thompson
For MacPherson & Thompson, LLC
Filed by: js
